DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2022 has been entered.
Status of Claims and Response to Amendment
Applicant’s amendments to the claims, filed July 21, 2022, are acknowledged. Claim 1 is amended. No new matter has been added. Claims 17-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions Groups II-IV directed towards a computer-implemented method, an apparatus, and a computer program product, respectively, there being no allowable generic or linking claim. Applicant timely elected without traverse in the response filed August 4, 2020. 
Claims 1-6, 8-10, and 12-27 are pending with Claims 1-6, 8-10, 12-16 and 26-27 currently being considered in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 16 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag (previously cited, US 5640667 A) in view of Yokoyama (previously cited, US 20190093550 A1), and Gross (previously cited, US 20180180813 A1), with evidence by Stankowski (US 20110099810 A1) and Cosi (US 20150337664 A1).
Regarding Claim 1, Freitag discloses a method for forming a three-dimensional article through successively depositing individual layers of powder material that are fused together so as to form the three-dimensional article in a vacuum chamber (see Abstract; see Col. 7, lines 12-19; one of ordinary skill in the art would appreciate that to fill a chamber of inert gas, atmosphere or oxidizing gas would be pumped out with a vacuum, and thus, chamber 102 would read on vacuum chamber; further, one of ordinary skill in the art would appreciate that non-oxidative conditions would also include conditions under vacuum).
Freitag further discloses the steps of:
emitting, via at least one laser beam source, a laser beam for at least one of heating or fusing said powder material in said vacuum chamber (Col. 6, lines 42-45; process 14 occurs in chamber 102, see Fig. 2a), 
applying a first set of beam parameters for formation of a fused bulk material of said three-dimensional article (Col. 6, lines 59-65), 
wherein said bulk material of said three-dimensional article exhibits a predetermined microstructure (Col. 6, lines 55-58), and 
applying a second set of beam parameters to a predetermined number of layers of powder material positioned on top of the fused bulk material to form a top portion including a top surface (Col. 7, lines 38-40 and see Fig. 4). 
Applying the second set of beam parameters to form the skin over the interior portion reads on applying a second set of beam parameters to a predetermined number of layers (number of skin layers) positioned on top of the fused bulk material (material under skin layers). The interior portion under the skin layer(s) is considered by the broadest most reasonable interpretation, fused bulk material (see Fig. 4, interior portion 52; see Col. 7, lines 63-65). One of ordinary skill in the art would appreciate the second set of beam parameters form a top portion including a top surface (in addition to a side/peripheral portion, base portion, and surfaces thereof, etc.). 
For example, the second set of beam parameters would be applied to the top portions below (annotated Fig. 6 of Freitag):

    PNG
    media_image1.png
    365
    438
    media_image1.png
    Greyscale

Freitag further discloses:
wherein said second set of beam parameters has a higher power per unit time and unit area than said first set of beam parameters and encapsulates chimney porosities into said bulk material (Col. 7, lines 54-62; Col. 9, lines 66-67; Col. 7, lines 32-33; one layer reads on and is included by the phrase ‘predetermined number of layers). While Freitag teaches one predetermined layer, one of ordinary skill in the art would also appreciate that more layers could be required, such as to withstand the pressures of HIP for larger objects (“article surrounded by the skin is then subjected to hot isostatic pressing” Abstract), and
wherein the chimney porosities comprise pores through several layers, growing in a vertical direction, wherein applying the second set of beam parameters results in closing the chimney porosities (see Fig. 4). One of ordinary skill in the art would appreciate that applying a second beam parameter with higher powder and density than that which was used to form the bulk material (interior 52) would result in the dense layer skin (skin 54) which is formed on top of the bulk material, would be therefore be pore-free at the surface and close any existing interior porosities from permeating the surface of the three-dimensional object (“skin 54 being of such density as to be impervious to gas” Col. 8, lines 6-7).
Additionally, the parameters are the same as that which is claimed, and it would be obvious that identical beam parameters would result in the claimed closing of chimney porosities. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01). 

Freitag does not specifically disclose using an electron beam source and therefore electron beam.
Yokoyama teaches a similar invention comprising forming a material via additive manufacture wherein a dense layer is manufactured around a less dense interior by increasing the power of a beam source (see para. [0019], [0055]), and wherein the beam source and parameters may to apply to that of either a laser beam or an electron beam (see para. [0048]).
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used an electron beam in place of a laser beam, as taught by Yokoyama, for the invention disclosed by Freitag, as both beam types are equivalent substitutes and adequate for forming low and high density portions of a part by additive manufacturing. 
Freitag discloses the claimed invention except a laser beam and source instead of that of an electron beam. Yokoyama shows that electron beam is an equivalent known in the art. In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Yokoyama represents evidence that an electron beam source is an  art-recognized equivalent for a laser beam source. 
Therefore, because these two beam sources were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an electron beam for a laser beam. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Freitag in view of Yokoyama do not disclose applying a third set of electron beam parameters to an edge of the fused bulk material for formation of a contour at the edge of the fused bulk material and extending perpendicular to the top surface, wherein the third set of beam parameters are not applied to the top portion. 
Gross discloses wherein beam parameters may be controlled, such as to have a smaller spot size in order to improve the quality of an edge or surface quality, and to enhance feature resolution during the manufacturing of a product (see para. [0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used third set of beam parameters, such as smaller spot size, to an edge or outer surface of the fused bulk material for formation of a contour at the edge of the bulk material, as taught by Gross, for the invention disclosed by Freitag and Yokoyama. One would be motivated to do this in order to improve the quality of an edge or surface quality, and enhance feature resolution.
Further, it would have been obvious to further have selectively applied this technique to the edge and outer surfaces of the fused bulk material extending perpendicular to the top surface, such as in places which are not easily accessible, and for complex edge contours. For example, Freitag demonstrates side (edge) geometries which are complex, and with portions which would be difficult to access using traditional machine finishing methods (see below, annotated Fig. 6 of Freitag).

    PNG
    media_image2.png
    365
    438
    media_image2.png
    Greyscale

Additionally, it would be obvious to one of ordinary skill in the art, for geometries comprising substantially planar top portions but complex edges (side wall) geometries, to have used the technique of Gross on the side portions, but not the planar top portions wherein traditional surface finishing (or no surface finishing) may be easily implemented. 
For example, it would be obvious to have specifically applied the technique of Gross enabling improved surface quality and high resolution for the complex outer edge portions of geometries known for roots and blades of turbines, and to have used more traditional surface machining processes for planar top portions (see Stankowski, Fig. 2, wherein root 12 comprises complex side geometries but planar top portions; see Cosi, Fig. 4, wherein airfoil/blade comprises complex side geometries but planar top portions). One would be motivated to do this in order to prevent damage when attempting quality surface finish to complex side geometries.
It would be obvious to one of ordinary skill in the art to apply the teachings of Gross to form the skin of Freitag at the edges perpendicular to the top surface with a smaller spot size than compared to other regions which do not comprise edges, or comprise regions which require less resolution (top portions), and thus use a third set of beam parameters on these surfaces. It would be obvious to apply to the technique of Gross such that the technique is not applied to the top portion (see reasoning above). 

Regarding Claim 2, Freitag discloses further comprising the step of performing a HIP process step for removing cavities in said three-dimensional article (see Abstract, “subjected to hot isostatic pressing to densify article”; one of ordinary skill in the art would understand densifying to involve and read on the limitation of removing cavities).

Regarding Claim 3, Freitag in view of Yokoyama discloses wherein said first and second sets of beam parameters are at least one of a group of: beam focus, beam scanning speed, beam line offset, beam power, and beam on-off switching frequency (Freitag, Col. 7, lines 58-62 and Col. 8, lines 61-65; Yokoyama, [0019]).

Regarding Claim 4, Freitag discloses wherein the at least one electron beam source comprises a first electron beam source and a second electron beam source (Col. 8, line 51), wherein the first electron beam source is used for melting the bulk material and the second electron beam source is used for melting said top surface and said predetermined layers prior to said top surface (Col. 8, line 55 – Col. 9, line 3; see Fig. 4, laser beam 61 for interior 52 and laser beam 63 for skin 54; one of ordinary skill in the art would appreciate that the teachings disclosed by Freitag would apply to that of the electron beams taught by Yokoyama).

Regarding Claim 5, Freitag discloses wherein said predetermined number of layers prior to said top surface is less than 10 layers (Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer formed which reads on less than 10).

Regarding Claim 6, Freitag teaches wherein the second set of beam parameters is applied to the top surface (see Fig.4, electron beam is passing over top surface of object) and the same beam parameters are used for said top surface and all said predetermined layers prior to said top surface (Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer; because Freitag only teaches one predetermined layer, the beam parameters would necessarily be the same for the predetermined layer and top surface as both would be formed simultaneously by the beam).

Regarding Claim 8, Freitag in view of Yokoyama discloses wherein an additional melting source is used for melting said top surface and said predetermined layers prior to said top surface (see above for teaching of using electron beam in place of a laser beam; Col. 9, lines 66-67; Col. 7, lines 32-33; see Fig. 4, 541 at L1 which is the same thickness as top layer 54T is one predetermined layer formed which reads on less than 10; beam 63 reads on ‘an additional melting source’ which is an electron beam – see teaching above by Freitag).

Regarding Claim 16, Freitag discloses wherein the first set of beam parameters and the second set of beam parameters are stored in and retrieved from one or more memory storage areas; and at least one of the emitting and applying steps are executed via at least one computer processor (Col. 5, lines 12-22; controlling the beam via a computer would involve accessing the data with the parameters to do so by memory storage).

Regarding Claim 26, Freitag in view of Yokoyama and Gross disclose wherein the third set of beam parameters comprises a smaller spot size than the second set of beam parameters (Gross, para. [201]). Additionally, one of ordinary skill in the art would appreciate that the third set of beam parameters with the smaller spot size be applied to the outside edges and surfaces specifically surrounding the top surface and fused bulk material (see explanation in Claim 16 above), and not to the top portion and top surface wherein the surface and feature resolution would be less important.

Regarding Claim 27, Freitag discloses wherein the third set of beam parameters are applied to the contour such that the top surface is inset into the contour (Gross, para. [201]). 
Additionally, it would be obvious to one of ordinary skill in the art that applying the third set of beam parameters to the side surfaces (edge portions) surrounding the top surface (for instance, when the top surface is planar – see Claim 16 explanation above) would result in the top surface being inset. The configuration of applying the technique of Gross to the side surface (edge portions) surrounding the top portion is substantially the same as the configuration of the instant invention (see Fig. 1 of instant invention), for which Applicant considers the top surface to be inset. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama, and Gross, with evidence by Stankowski and Cosi, as applied to Claim 8 above, and in further view of Lappas (previously cited, US 20180095450 A1) and Bales (previously cited, US 20140169981 A1).
Regarding Claim 9, Freitag in view of Yokoyama discloses using a first electron beam source for melting bulk material and a second beam for melting the predetermined layers and top surface (see Fig. 4). Freitag teaches that using two overlapping beam sources helps minimize the thermal gradient in producing the skin (predetermined layers and top surface) and reduces the amount of power required by the beams (see Col. 9, lines 2-5). While Yokoyama teaches substitution for a laser beam with an electron beam and vice-versa, it is not specifically or expressly disclosed wherein both the electron beam and laser beam are used in the same process forming the object, such that the predetermined layers and top surface are produced by an IR source while the bulk material is produced by the first electron beam source.
Lappas teaches wherein an electron beam and a laser beam may be used together in the same process, and also wherein one portion of the 3D object may be transformed using one type of energy beam and another portion of the same object by be transformed using a different type of energy beam (see [0235]). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a combination of electron beam and laser beam (an IR source) to form the predetermined layers and top surface (skin) of the object, or alternatively, to have used an electron beam for the bulk of the object and a laser beam (an IR source) for the predetermined layers and top surface, as taught by Lappas, for the invention disclosed by Freitag, Yokoyama, Gross, Stankowski and Cosi. One would be motivated to replace an electron beam (for example beam 63 from Fig. 4 of Freitag) with a laser beam source to build the predetermined layers and top surface, or alternatively, to have built the bulk of the part with an electron beam and the skin with a laser beam, in order to produce an improved surface finish while efficiency in the building of the part (Bales, “DMLS employs a laser…DMLS generally produces a smoother surface than EBM, but EBM build rates are faster. EBM employs an electron beam” [0024]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama and Gross, with evidence by Stankowski and Cosi, as applied to Claim 4 above, and in further view of Honda (previously cited, US 20150306699 A1).
Regarding Claim 10, Freitag in view of Yokoyama discloses wherein the first electron beam source is emitting an electron beam to form the bulk material, and discloses wherein the second electron beam source forms the top surface and predetermined layers (Yokoyama again teaches using an electron beam in place of a laser beam; Freitag, see Fig. 3 and 4), but is silent towards the continuity of the beams such that the first electron beam is a continuous electron beam applied to the bulk material and the second electron beam source is a pulsed electron beam applied to the top surface and predetermined layers. 
Honda teaches using two types of beams, a continuous and pulsed beam, to optimize surface roughness with speed (see para. [0015]), and specifically using a pulsed electron beam for contour portions to improve surface roughness, and to alleviate the dependency of surface roughness on powder size (see para. [0069]) and using a continuous beam for non-contour portions, i.e., bulk portions, of the object to increase manufacturing speed (see para. [0015]). Further, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. One of ordinary skill in the art would easily and routinely be capable of using either combination of pulsed or continuous beam operations such that either beam could be pulsed or continuous, or wherein both beams could be pulsed or continuous. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used a pulsed electron beam, as taught by Honda, for the second electron beam source, and therefore to form the top surface and predetermined layers, and a continuous electron beam for the first electron beam source, and therefore to form the bulk material, as also taught by Honda, for the invention disclosed by Freitag, Yokoyama, Gross, Stankowski and Cosi. One would be motivated to use a pulsed laser beam for the second beam source and the top surface and predetermined layers in order to improve surface finish while reducing dependency of powder size, and be motivated to use a continuous beam for the first electron beam source and bulk material to maintain manufacturing speeds and efficiency (see teaching by Honda above).   

Regarding Claim 12, Freitag in view of Yokoyama, Gross and Honda disclose wherein the pulsed and continuous electron beams are emanating from one and the same electron beam source. Yokoyama teaches substitution of laser beam for electron beam – see above. Honda teaches the first electron beam source is continuous and the second electron beam source is pulsed. The first electron beam source and the second electron beam source comprise the encompassing source, the ‘at least one electron beam source’, and therefore read on the claims as currently written. 
The broadest most reasonable interpretation of source would read on a system or structure comprising both the first electron beam source and second electron beam source. It is well known in the art that a plurality of beam sources may comprise a system, such that the system (in this case, ‘at least one electron beam source) comprises the plurality of first and second electron beam sources. 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag in view of Yokoyama and Gross, with evidence by Stankowski and Cosi, as applied to Claim 4 above, and in further view of Oberhofer (previously cited, US 8784720 B2).
Regarding Claim 13, Freitag does not disclose wherein said first electron beam source is emitting a pulsed electron beam with a first frequency and said second electron beam source is emitting an electron beam source with a second frequency.
Oberhofer teaches using a first pulsed electron beam with a first frequency and second pulsed electron beam at a second frequency to form layers of improved density and mechanical properties (“irradiating a first pulsed electromagnetic radiation (7a) onto a first area of a layer of the building material (3a); and irradiating a second pulsed…electromagnetic radiation (7a) onto a second area of the layer…the first area and the second area of the layer at least partially overlap; the frequency of the first pulsed radiation is between approximately 60 and approximately 300 kHz; the frequency of the second pulsed radiation is between approximately 200 and approximately 450 kHz…area of a layer that has been irradiated with the first pulsed radiation is subsequently additionally irradiated with the second pulsed…radiation…first laser is provided that emits a pulsed laser radiation and a second laser is provided that emits a pulsed…laser radiation” Col. 1, line 48- Col. 2, line 18; “By such a method…enhanced density may be produced, and the mechanical properties of the manufactured component may be improved correspondingly” Col. 2, lines 24-27; “alternative to using laser radiation….electron radiation, may be used” Col. 4, lines 53-55).
Furthermore, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam of the first electron beam source or the second electron beam source would be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. It would be obvious to use and one of ordinary skill in the art would easily and routinely be capable of using pulsed beams for both first and second electron beam sources. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was filed to have used pulsed beams with a first and second frequency for the first and second electron beam sources, respectively, as taught by Oberhofer, for the invention disclosed by Freitag, Yokoyama, Gross, Stankowski and Cosi. One would be motivated to do this in order to impart improved mechanical properties and density features on the part, particularly for formation of the skin which requires gas imperviousness and a higher density as taught by Freitag (see Claim 1 above).

Regarding Claims 14 and 15, Freitag does not disclose wherein said first and said second electron beam sources emanate pulsed electron beams which are (Claim 14) pulsed synchronously when melting said top surface and said predetermined layers prior to said top surface nor wherein the first and second electron beam sources emanate pulsed electron beams which are (Claim 15) pulsed non-synchronously when melting said top surface and said predetermined layers prior to said top surface.
Oberhofer teaches using a first pulsed electron beam with a first frequency of 60-300kHz and second pulsed electron beam at a second frequency of 200-450kHz to form layers of improved density and mechanical properties (“irradiating a first pulsed electromagnetic radiation (7a) onto a first area of a layer of the building material (3a); and irradiating a second pulsed…electromagnetic radiation (7a) onto a second area of the layer…the first area and the second area of the layer at least partially overlap; the frequency of the first pulsed radiation is between approximately 60 and approximately 300 kHz; the frequency of the second pulsed radiation is between approximately 200 and approximately 450 kHz…area of a layer that has been irradiated with the first pulsed radiation is subsequently additionally irradiated with the second pulsed…radiation…first laser is provided that emits a pulsed laser radiation and a second laser is provided that emits a pulsed…laser radiation” Col. 1, line 48- Col. 2, line 18; “By such a method…enhanced density may be produced, and the mechanical properties of the manufactured component may be improved correspondingly” Col. 2, lines 24-27; “alternative to using laser radiation….electron radiation, may be used” Col. 4, lines 53-55).
Furthermore, it would be obvious to, and one of ordinary skill in the art would appreciate that, the beam used for either beam of the first electron beam source or the second electron beam source would be one of the two finite options for the operation of an electron beam, i.e., a continuous beam operation or a pulsed one. It would be obvious to use and one of ordinary skill in the art would easily and routinely be capable of using pulsed beams for both first and second electron beam sources.
Additionally, regarding whether the pulsed beams are synchronized (Claim 14) on non-synchronized (Claim 15), there are also only two finite options, and thus it would have been obvious to one of ordinary skill in the art at the time that the invention was filed that the two pulsing beams being used are either pulsed synchronously (Claim 14) or non-synchronously (Claim 15). Oberhofer teaches using frequencies 60-300kHz for the first beam and 200-450kHz for the second beam, and it would be obvious that for the overlapping frequencies of 200-300kHz that one of ordinary skill in the art would routinely be capable of synchronizing beams (Claim 14) with the same frequencies to meet energy requirements and to tailor manufacturing operations as needed. Likewise, it would be obvious that for ranges which the beams differ outside that of the overlapping range, that the differing frequencies would read on the second option of synchronization for pulsing beams, namely, that the pulsing beams of different frequencies would be obviously non-synchronous, and would also impart the goal of Oberhofner to provide improved density of mechanical properties. One of ordinary skill in the art would easily contemplate using pulsed beams which are either synchronized or non-synchronized, as there are only two pulsed beam options concerning beam synchronization, and to be able to thus then tailor energy requirements via the two types of operations for the type of powder to be fused and melted, with the result of improved mechanical properties and density features, as taught by Oberhofer.    

Response to Arguments
Applicant’s arguments, filed February 1, 2022, with respect to Claims 1, and therefore dependent Claims 2-16, rejected under 35 U.S.C. 103 over Freitag and Yokoyama and Gross, have been fully considered, and are persuasive in view of the amendments to the claims limiting the locating of the third beam parameters.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Freitag in view of Yokoyama, Gross, Stankowski and Cosi, as detailed above.
Applicant’s arguments directed to third set of beam parameters are deemed moot in view of the new grounds of rejection.

Applicant argues that the skin of Freitag is formed by preheating powder, not by applying beam parameters to the fused bulk material. 
This argument is not found persuasive. 
Freitag discloses forming the skin with a beam (see Fig. 4), and the bulk material as well with a beam (Col. 6, lines 54-63).

Applicant argues that the motivation to combine Gross is impermissible hindsight because the motivation is similar to Applicant’s own specification.
This argument is not found persuasive.
Gross expressly states motivation for using smaller spot sizes on edge portions in order to form high resolution and high-quality areas. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Giulietti (US 20170197248 A1): teaches modifying beam parameters to remelt contour edges of previously fused powder in order to smooth the edge (Abstract; para. [0004]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735


/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           
/KEITH WALKER/             Supervisory Patent Examiner, Art Unit 1735